DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Response to Amendment
The Amendment filed 01/31/2022 has been entered. Claim 1 has been amended. Claims 2-12 have been canceled. Claim 1 is pending in this application. 

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive / moot because the arguments do not apply to any of the references being used in the current rejection.
Before replying to the argument:
The amendment is still confusing and hence the examiner issues 112 b. Applicant is advised to use simple limitation as the remarks dated 01/31/2022 (P.3). 
The applicant uses his own definition of the term “flag”. Flag in the literature, has two values true/false or 1/0. Applicant used the term “flag” to represent cases 0, 1, 2, 3, applicant can be better rephrases to “flags” or “index” to be consistent with the literature.
Argument related to double patent:
Examiner respectfully disagrees. Although the claims at issue are not identical, with claims 1-3 of the parent patent US9532054, they are not patentably distinct from each other, where VanderAuwera1 teaches applying luma deblocking and chroma deblocking for internal and external boundaries ([0053][0054]; Fig. 5).

Argument related to 112b
… In particular, "in the same manner" has been amended to "in the same split manner." The wherein clause has also been amended to overcome the rejection under 35 U.S.C. 112(b). Support of the amendment to claim 1 includes Figs. 9A and 9B of the drawings. For the sizes between 32x32 to 16x16, the divisions for the luma channel and the chroma channel are performed in "the same split manner". For the smaller size, in a case where the edge flag value of the decoded flag for a corresponding chroma block (e.g. 603 of FIG. 9B) is 2, for instance (line 5, page 37: "2: De-block luma and chroma 5 edge, also de-block chroma edge 8 samples away"), the chroma boundary 912 is independent of the boundary of block 901. 
Reply
However, the arguments helps the examiner a lot to understand the claim limitation, still the claim language needs to be re-phrased. Applicant is advised to use the same simple language as the above remarks above. 

Argument related to VanderAuwera (US 20130101024 A1)
…. VanderAuwera further describes at para [0143] that "Thus, in a sub- sampled or down-sampled block of residual chroma samples, internal edges of the TU that were previously eight samples apart are now four samples apart. As a result, the coordinates of an edge in the block of residual chroma samples may 
As such, it is described in VanderAuwera that the deblocking filters are not applied to internal edges of 4Nx4N. Thus, since applying a deblocking filter to internal edges only for chroma blocks increases complexity. In other words, it is suggested that a deblocking filter is not independently applied. In contrast, currently amended Claim 1 of the present application recites that deblocking filtering is applied to a chroma block. 
Paragraph [0144] VanderAuwera describes "That is, the edge lookup operation may no longer be necessary for the chroma video block because the video coder may perform chroma deblocking on a fixed NxN deblocking grid and down-sampling from the luma video block to the chroma video block typically results in video blocks no larger than NxN samples. For example, the largest TU size of a luminance video block is typically 2Nx2N which the video coder may down-sample to an NxN chroma video block. In this case, the video coder may determine that all edges of the fixed NxN deblocking grid are TU edges and may be deblocked. As an example, the chroma deblocking may be performed on a fixed 8x8 deblocking grid. Since the largest TU size of the luminance video block is typically 16x16 samples, the down-sampled chrominance video block may have a size of 8x8 samples, which is equivalent to the fixed 8x8 deblocking grid." 
Paragraph [0144] of VanderAuwera describes that chroma deblocking is performed using a fixed 8x8 deblocking grid. It is not, however, described that a flag is decoded and the decoded flag has a chroma boundary independent of the first division on a corresponding chroma block as the currently 
Reply
Examiner respectfully disagree.
VanderAuwera [0146]: Applying a deblocking filter to chroma samples of internal edges of a 4Nx4N TU may not sufficiently improve visual quality to justify the complexity and performance cost of applying the deblocking filter.  Hence, by associating the third boundary strength value with a chroma edge that does not correspond to an external edge of a 32x32 TU, the video coder may only apply a deblocking filter to chroma samples associated with the edge when the edge corresponds to an external edge of a 32x32 TU and the edge is associated with the first boundary strength value.  In this way, the video coder may advantageously avoid the complexity and performance costs associated with performing further deblocking operations with regard to the chroma edge. 
In other words, VanderAuwera marks the internal chroma boundaries with a third strength value. VanderAuwera teaches a tradeoff between complexity and performance, hence it is obvious to one with ordinary skills in the art to select to enhance the performance and increases the computational costs.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Argument related to VanderAuwera1 (US 20130188744 A1) (remarks dated 08/17/2021)
The H.264/AVC in 4:2:2 chroma format with 8x8 luma transform used in the methods disclosed in VanderAuwera1 implements luma deblocking on the 8x8 luma sample boundaries (with 2x2 arranged within one macroblock) and chroma deblocking on the 4x4 chroma sample boundaries (with 2x4 arranged within one macroblock). The result is an 8x8 luma transform deblocked around the edge, collocated with 2x1 chroma transforms, themselves deblocked around their edges. 
For AVC, only 4x4 chroma transform, so deblock edge decision depends on block CBF (which is a combination of a DC coefficient obtained from one residual sample array and AC coefficients obtained from another residual sample array). 
VanderAuwera1 discloses the use of 'a plurality residual coefficient arrays', intending two, i.e. one for each chroma channel and each one entirely containing coefficients for the respective chroma channel. This corresponds to HEVC and VVC, where each all coefficients of a given TB are coded using one residual coefficient array. 
For AVC, only luma has multiple transform sizes (i.e. 4x4 and 8x8) while chroma only has 4x4 transforms. So no 'determining a size of a first TU containing a plurality of sample arrays for a first channel of the colour channels'. The sole chroma transform size happens to match the deblocking alignment grid, hence every chroma transform boundary is deblocked. 
In contrast, the method described in the present specification uses 'edge flags', as follows: …
In particular, edge flag usage is: 
- If bit 1 is clear, then bit 0 indicates deblock L+C or no deblocking (prior art behaviour) 
- If bit 1 is set, then deblock an additional chroma edge, with bit 0 specifying a distance (novel behaviour) 
- Bit 1 of the 'edge flag' provides a control over an additional chroma edge independent of the luma edge collocated with the additional chroma edge. 

Further, for HEVC, the same block structure ordinarily exists between luma and chroma, with the following exceptions: 
Small 8x8 region split into four 4x4 luma TBs, no split in chroma. Within the 8x8 deblocking grid, so no impact on deblocking. Chroma region split in 4:2:2 (16x8 -> pair of 8x8 TBs, 32x16 -> pair of 16x16 TBs). 
The boundary between the pair of chroma TBs is ignored. 
In the present claims as amended, 'edge flags' (previously only 0 or 1) are overlaid with additional values (2, 3) providing some independent control over chroma - a limited precursor to the generalized dual tree block structure seen in VVC. 
Reply
Examiner respectfully disagree.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detailed comparison about features which are not claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
VanderAuwera1 teaches cases of switching on/off the deblocking for the internal chroma boundaries ([0053][0054]; Fig. 5).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-3 of the parent patent US9532054 in view of Van der Auwera et al.  (US 20130188744 A1), VanderAuwera1. Although the claims at issue are not identical, they are not patentably distinct from each other, where VanderAuwera1 teaches applying luma deblocking and chroma deblocking for internal and external boundaries ([0053][0054]; Fig. 5). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation :
“wherein the first and second division is performed in the same split manner for at least one hierarchical level in the first and second division”. what is the definition of the “same split manner”?
“wherein the second division is performed for at least one remaining hierarchical level in the second division a case where the decoded flag … indicates presence of a chroma boundary which is independent of the first division”.  It seems that the applicant means internal chroma boundaries. Applicant is advised to use simple language as they presented on the remarks. 
Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is advised to use simple language as they presented on the remarks. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103(a) as being unpatentable over VanderAuwera et al.  (US 20130188744 A1), hereinafter VanderAuwera1.
Regarding claim 1 (as best understood by the examiner), 
VanderAuwera1 teaches a method of performing de-blocking filtering on a picture of video data (techniques for deblocking video data [0007]), the method comprising: receiving the video data having colour “luma and chroma” channels (obtaining an array of sample values, wherein the array is formatted according to a 4:2:2 chroma format [0008]), 
performing first division on the video data by hierarchically partitioning a coding tree unit for the luma channel into one or more luma sample arrays and determining one or more luma boundaries of the luma sample arrays; performing second division on the video data by hierarchically partitioning the coding tree unit for the chroma channels into one or more chroma sample arrays and determining one or more chroma boundaries of the chroma sample arrays, wherein the first and second division is performed in the same manner for at least one hierarchical level in the first (… a CU may have variable sizes depending on video content.  A CU usually has a luminance component, denoted as Y, and two chroma components, denoted as U and V. …Typically, an LCU includes 64x64 or 32x32 luma samples.  CUs of other dimensions may be generated by recursively partitioning an LCU into sub-CUs.  Syntax data for a bitstream may define a maximum number of times an LCU may be split, referred to as CU depth.  Accordingly, a bitstream may also define a smallest coding unit (SCU).  Typically, an SCU includes 8x8 luma samples.  Thus, in one example, four 32x32 CUs may be generated by partitioning a 64x64 LCU into four sub-CUs and each of the 32x32 CUs may be further partitioned into sixteen 8x8 CUs [0036]).
and wherein the second division is performed for at least one remaining hierarchical level in the second division indicating presence of a chroma boundary which is independent of the first division (a 16 x 16 CU formatted according to the 4:2:2 sample format includes 16 x 16 samples of luma components and 8 x 16 samples for each chroma component. Further, as described above, a CU may be partitioned into smaller CUs. For example, the CU may be partitioned into four 8 x 8 CUs, where each CU includes 8 x 8 samples for the luma component and 4 x 8 samples for each chroma component [0047]; Fig. 3);
determining a chroma boundary of the first transform unit for the chroma channels corresponding to the determined size of the first transform unit and determining a first flag value for the determined chroma boundary of the first transform unit (The H.264 standard recommendation specifies that an in-loop deblocking filter may be applied to boundaries depending on the chroma format and transform sizes. In H.264, available transform sizes include 4 X 4 and 8 X 8. … if ChromaArrayType is equal to 2 “4:2:2 format”, the solid bold vertical chroma edges are filtered and both types, the solid bold and dashed bold horizontal chroma edges are filtered [0053][0054]; Fig. 5);
(transform_size_8x8_flag is equal to 1), only the solid bold luma edges are filtered [0053][0054]; Fig. 5);
applying deblocking filtering to at least one of the determined luma boundaries and to at least one of the determined chroma boundaries depending on a value of the flag (transform_size_8x8_flag is equal to 1), only the solid bold luma edges are filtered; if ChromaArrayType is equal to 2 “4:2:2 format”, the solid bold vertical chroma edges are filtered and both types, the solid bold and dashed bold horizontal chroma edges are filtered [0053][0054]; Fig. 5. The solid bold luma edges and the solid bold chroma edges are filtered “deblocking”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cases VanderAuwera1 to be in form of flags/index that represents the various cases. The motivation would be obvious alternative representation with predictive results of efficient “explicit” handling of various cases for filtering “deblocking”.

Claim 1 is rejected under 35 U.S.C. § 103(a) as being unpatentable over VanderAuwera et al.  (US 20130101024 A1), hereinafter VanderAuwera.
Regarding claim 1 (as best understood by the examiner), 
VanderAuwera teaches a method of performing de-blocking filtering on a video data (deblocking filter on video data [0005]), the method comprising: receiving the video data having colour channels including a luma and chroma channels (luma samples and chroma samples of video data [0115]), 
(For example, a TU of the CU may initially be associated with a 
32 x 32 block of residual luma samples [0142]; Another example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N 
chroma video block); 
performing second division on the video data by hierarchically partitioning the coding tree unit for the chroma channels into one or more chroma sample arrays and determining one or more chroma boundaries of the chroma sample arrays, wherein the first and second division is performed in the same manner for at least one hierarchical level in the first and second division (two 32 x 32 blocks of residual chroma samples [0142]; For example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N chroma video block.  In this case, the video coder may determine that all edges of the fixed N x N deblocking grid are TU edges and may be deblocked.  As an example, the chroma deblocking may be performed on a fixed 8 x 8 deblocking grid.  Since the largest TU size of the luminance video block is typically 16 x 16 samples, the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]), and wherein the second division is performed for at least one remaining hierarchical level in the second division in case of a chroma boundary which is independent of the first division (In this example, the video coder may sub-sample or down-sample the blocks of residual chroma samples into 16 x 16 blocks of residual chroma samples [0142]; For example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N chroma video block.  In this case, the video coder may determine that all edges of the fixed N x N deblocking grid are TU edges and may be deblocked.  As an example, the chroma deblocking may be performed on a fixed 8 x 8 deblocking grid.  Since the largest TU size of the luminance video block is typically 16 x 16 samples, the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]). It is obvious to one with ordinary skills in the art to assign flags or index instead of “boundary strength” to represent such case.
applying deblocking filtering to at least one of the determined luma boundaries and to at least one of the determined chroma boundaries (After associating the edges of luma and chroma with boundary strength values, the video coder may perform a luma/chroma edge deblocking process [0117][0118]; Fig. 4; For example, the largest TU size of a luminance video block is typically 2N x 2N which the video coder may down-sample to an N x N chroma video block.  In this case, the video coder may determine that all edges of the fixed N x N deblocking grid are TU edges and may be deblocked.  As an example, the chroma deblocking may be performed on a fixed 8 x 8 deblocking grid.  Since the largest TU size of the luminance video block is typically 16 x 16 samples, the down-sampled chrominance video block may have a size of 8 x 8 samples, which is equivalent to the fixed 8 x 8 deblocking grid [0144]; Applying a deblocking filter to chroma samples of internal edges of a 4Nx4N TU may not sufficiently improve visual quality to justify the complexity and performance cost of applying the deblocking filter.  Hence, by associating the third boundary strength value with a chroma edge that does not correspond to an external edge of a 32x32 TU, the video coder may only apply a deblocking filter to chroma samples associated with the edge when the edge corresponds to an external edge of a 32x32 TU and the edge is associated with the first boundary strength value.  In this way, the video coder may advantageously avoid the complexity and performance costs associated with performing further deblocking operations with regard to the chroma edge [0146]). Since VanderAuwera teaches a tradeoff between complexity and performance, it is obvious to one having ordinary skill in the art at the time the invention was made to select to slightly enhance the performance and increases the computational costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419